COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 BRANDON GEORGE BLEEKER,                                             No. 08-17-00142-CR
                                                  §
                               Appellant,                              Appeal from the
                                                  §
 V.                                                                  143rd District Court
                                                  §
 THE STATE OF TEXAS,                                                of Ward County, Texas
                                                  §
                                Appellee.                         (TC# 15-12-05672-CRW)
                                                  §

                                  MEMORANDUM OPINION

       Brandon George Bleeker is attempting to appeal from the judgment adjudicating him guilty

of possession of a controlled substance. Appellant entered a plea of guilty and was placed on

deferred adjudication community supervision. The State subsequently filed a motion to adjudicate

and Appellant entered a plea of true. The trial court found the allegations true and assessed

Appellant’s punishment at a fine of $2,000 and imprisonment for eight years. Finding that

Appellant did not timely file his notice of appeal, we dismiss the appeal for lack of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In a criminal case, a defendant’s notice of appeal is

due within thirty days after the sentence is imposed in open court or the trial court enters an

appealable order. See TEX.R.APP.P. 26.2(a)(1). The deadline is extended to ninety days after the

date the sentence is imposed in open court if the defendant timely files a motion for new trial. See
TEX.R.APP.P. 26.2(a)(2). A court of appeals may extend the time to file the notice of appeal if,

within 15 days after the deadline for filing the notice of appeal, the party files in the trial court the

notice of appeal, and files in the appellate court a motion complying with Rule 10.5(b).

TEX.R.APP.P. 26.3. When a notice of appeal is filed within the fifteen-day period, but no timely

motion for extension of time is filed, the appellate court lacks jurisdiction. Olivo, 918 S.W.2d at

522.

        The judgment reflects that the trial court imposed sentence in open court on March 7, 2017.

Appellant did not file a motion for new trial. Consequently, Appellant’s notice of appeal was due

to be filed no later than April 6, 2017, thirty days after the date sentence was imposed in open

court. See TEX.R.APP.P. 26.2(a)(1). Appellant did not file the notice of appeal until May 15, 2017,

more than thirty days after the deadline.        Accordingly, we dismiss the appeal for lack of

jurisdiction. See Olivo, 918 S.W.2d at 522.


July 26, 2017
                                                ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  -2-